—Determination of respondent Police Commissioner dated July 19, 1996, which dismissed petitioner from his position as a police officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Stanley Sklar, J.], entered February 24, 1997) dismissed, without costs.
Substantial evidence supports respondent’s determination that petitioner conspired with the tow truck driver to steal a battery from a towed car, and that he attempted to facilitate this scheme by indicating in his paperwork that he found the car without its battery. Petitioner’s testimony that he was unaware that the battery had been taken from the car, corroborated by the tow truck driver’s testimony that he sold the battery to petitioner after taking it from the car without petitioner’s knowledge, raised issues of credibility that were rationally resolved by rejection of the series of coincidences urged by petitioner (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444). The penalty of dismissal is not so disproportionate to the offense as to shock our sense of fairness (see, Matter of Alfieri v Murphy, 38 NY2d 976). We have considered petitioner’s other arguments and find them to be without merit. Concur — Sullivan J. P., Rosenberger, Rubin, Tom and Andrias, JJ.